 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    BENJY WADE,                                         No. 2: 18-cv-2844 KJM KJN P
12                        Plaintiff,
13            v.                                          ORDER
14    J. RUBALCABA, et al.,
15                        Defendants.
16
            Plaintiff is a state prisoner, proceeding pro se. Plaintiff seeks relief pursuant to 42 U.S.C.
17
     § 1983, and has requested leave to proceed in forma pauperis pursuant to 28 U.S.C. § 1915. This
18
     proceeding was referred to this court by Local Rule 302 pursuant to 28 U.S.C. § 636(b)(1).
19
            Plaintiff submitted a declaration that makes the showing required by 28 U.S.C. § 1915(a).
20
     Accordingly, the request to proceed in forma pauperis will be granted.
21
            Plaintiff is required to pay the statutory filing fee of $350.00 for this action. 28 U.S.C.
22
     §§ 1914(a), 1915(b)(1). By this order, plaintiff will be assessed an initial partial filing fee in
23
     accordance with the provisions of 28 U.S.C. § 1915(b)(1). By separate order, the court will direct
24
     the appropriate agency to collect the initial partial filing fee from plaintiff’s trust account and
25
     forward it to the Clerk of the Court. Thereafter, plaintiff will be obligated to make monthly
26
     payments of twenty percent of the preceding month’s income credited to plaintiff’s trust account.
27
     These payments will be forwarded by the appropriate agency to the Clerk of the Court each time
28
 1   the amount in plaintiff’s account exceeds $10.00, until the filing fee is paid in full. 28 U.S.C.

 2   § 1915(b)(2).

 3           The court is required to screen complaints brought by prisoners seeking relief against a

 4   governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a). The

 5   court must dismiss a complaint or portion thereof if the prisoner has raised claims that are legally

 6   “frivolous or malicious,” that fail to state a claim upon which relief may be granted, or that seek

 7   monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b)(1), (2).

 8           A claim is legally frivolous when it lacks an arguable basis either in law or in fact.

 9   Neitzke v. Williams, 490 U.S. 319, 325 (1989); Franklin v. Murphy, 745 F.2d 1221, 1227-28 (9th

10   Cir. 1984). The court may, therefore, dismiss a claim as frivolous when it is based on an

11   indisputably meritless legal theory or where the factual contentions are clearly baseless. Neitzke,

12   490 U.S. at 327. The critical inquiry is whether a constitutional claim, however inartfully

13   pleaded, has an arguable legal and factual basis. See Jackson v. Arizona, 885 F.2d 639, 640 (9th

14   Cir. 1989), superseded by statute as stated in Lopez v. Smith, 203 F.3d 1122, 1130-31 (9th Cir.

15   2000) (“[A] judge may dismiss [in forma pauperis] claims which are based on indisputably

16   meritless legal theories or whose factual contentions are clearly baseless.”); Franklin, 745 F.2d at

17   1227.

18           Rule 8(a)(2) of the Federal Rules of Civil Procedure “requires only ‘a short and plain

19   statement of the claim showing that the pleader is entitled to relief,’ in order to ‘give the

20   defendant fair notice of what the . . . claim is and the grounds upon which it rests.’” Bell Atlantic
21   Corp. v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)).

22   In order to survive dismissal for failure to state a claim, a complaint must contain more than “a

23   formulaic recitation of the elements of a cause of action;” it must contain factual allegations

24   sufficient “to raise a right to relief above the speculative level.” Id. at 555. However, “[s]pecific

25   facts are not necessary; the statement [of facts] need only ‘give the defendant fair notice of what

26   the . . . claim is and the grounds upon which it rests.’” Erickson v. Pardus, 551 U.S. 89, 93
27   (2007) (quoting Bell Atlantic, 550 U.S. at 555, citations and internal quotations marks omitted).

28   In reviewing a complaint under this standard, the court must accept as true the allegations of the
                                                         2
 1   complaint in question, Erickson, 551 U.S. at 93, and construe the pleading in the light most

 2   favorable to the plaintiff. Scheuer v. Rhodes, 416 U.S. 232, 236 (1974), overruled on other

 3   grounds, Davis v. Scherer, 468 U.S. 183 (1984).

 4          On November 5, 2018, plaintiff filed an amended complaint. (ECF No. 10.) Accordingly,

 5   the undersigned screens the amended complaint. Fed. R. Civ. P. 15(a).

 6          Named as defendants are Lieutenant Rubalcaba and Warden Nenschmid. Plaintiff alleges

 7   that on June 11, 2018, defendant Rubalcaba placed him in the “ASU,” i.e., administrative

 8   segregation unit. Plaintiff alleges that his placement in the ASU violated the Eighth Amendment

 9   because it was under false pretenses and the psychiatrist took away his medication, so he was

10   unable to sleep.1 Plaintiff alleges that he was also discriminated against based on race.

11          Plaintiff’s claims against defendant Rubalcaba are so vague and conclusory that the

12   undersigned cannot determine whether plaintiff has stated potentially colorable claims against this

13   defendant. Plaintiff does not describe the alleged false pretenses defendant Rubalcaba relied on

14   to justify moving plaintiff to the ASU. Plaintiff also does not discuss whether defendant

15   Rubalcaba knew that the psychiatrist was going to take away his medication following his

16   transfer to ASU. Plaintiff also does not discuss the grounds of his claim that he was

17   discriminated against based on race. For these reasons, plaintiff’s claims against defendant

18   Rubalcaba are dismissed with leave to amend.

19          The amended complaint contains no allegations against defendant Nenschmid. The Civil

20   Rights Act under which this action was filed provides as follows:
21                  Every person who, under color of [state law] . . . subjects, or causes
                    to be subjected, any citizen of the United States . . . to the deprivation
22                  of any rights, privileges, or immunities secured by the Constitution .
                    . . shall be liable to the party injured in an action at law, suit in equity,
23                  or other proper proceeding for redress.
24   42 U.S.C. § 1983. The statute requires that there be an actual connection or link between the

25   actions of the defendants and the deprivation alleged to have been suffered by plaintiff. See

26   Monell v. Department of Social Servs., 436 U.S. 658 (1978) (“Congress did not intend § 1983
27
     1
       Plaintiff does not name as a defendant the psychiatrist who allegedly took away his
28   medication.
                                                      3
 1   liability to attach where . . . causation [is] absent.”); Rizzo v. Goode, 423 U.S. 362 (1976) (no

 2   affirmative link between the incidents of police misconduct and the adoption of any plan or policy

 3   demonstrating their authorization or approval of such misconduct). “A person ‘subjects’ another

 4   to the deprivation of a constitutional right, within the meaning of § 1983, if he does an affirmative

 5   act, participates in another’s affirmative acts or omits to perform an act which he is legally

 6   required to do that causes the deprivation of which complaint is made.” Johnson v. Duffy, 588

 7   F.2d 740, 743 (9th Cir. 1978).

 8           Moreover, supervisory personnel are generally not liable under § 1983 for the actions of

 9   their employees under a theory of respondeat superior and, therefore, when a named defendant

10   holds a supervisorial position, the causal link between him and the claimed constitutional

11   violation must be specifically alleged. See Fayle v. Stapley, 607 F.2d 858, 862 (9th Cir. 1979)

12   (no liability where there is no allegation of personal participation); Mosher v. Saalfeld, 589 F.2d

13   438, 441 (9th Cir. 1978) (no liability where there is no evidence of personal participation), cert.

14   denied, 442 U.S. 941 (1979). Vague and conclusory allegations concerning the involvement of

15   official personnel in civil rights violations are not sufficient. See Ivey v. Board of Regents, 673

16   F.2d 266, 268 (9th Cir. 1982) (complaint devoid of specific factual allegations of personal

17   participation is insufficient).

18           Plaintiff’s claims against defendant Nenschmid are dismissed, with leave to amend,

19   because plaintiff does not link this defendant to any alleged deprivation.

20           If plaintiff chooses to file a second amended complaint, plaintiff must demonstrate how
21   the conditions about which he complains resulted in a deprivation of plaintiff’s constitutional

22   rights. See, e.g., West v. Atkins, 487 U.S. 42, 48 (1988). Also, the complaint must allege in

23   specific terms how each named defendant is involved. Rizzo v. Goode, 423 U.S. 362, 371

24   (1976). There can be no liability under 42 U.S.C. § 1983 unless there is some affirmative link or

25   connection between a defendant’s actions and the claimed deprivation. Rizzo, 423 U.S. at 371;

26   May v. Enomoto, 633 F.2d 164, 167 (9th Cir. 1980); Johnson v. Duffy, 588 F.2d 740, 743 (9th
27   Cir. 1978). Furthermore, vague and conclusory allegations of official participation in civil rights

28   violations are not sufficient. Ivey v. Bd. of Regents, 673 F.2d 266, 268 (9th Cir. 1982).
                                                        4
 1          In addition, plaintiff is informed that the court cannot refer to a prior pleading in order to

 2   make plaintiff’s amended complaint complete. Local Rule 220 requires that an amended

 3   complaint be complete in itself without reference to any prior pleading. This requirement exists

 4   because, as a general rule, an amended complaint supersedes the original complaint. See Ramirez

 5   v. County of San Bernardino, 806 F.3d 1002, 1008 (9th Cir. 2015) (“an ‘amended complaint

 6   supersedes the original, the latter being treated thereafter as non-existent.’” (internal citation

 7   omitted)). Once plaintiff files an amended complaint, the original pleading no longer serves any

 8   function in the case. Therefore, in an amended complaint, as in an original complaint, each claim

 9   and the involvement of each defendant must be sufficiently alleged.

10          In accordance with the above, IT IS HEREBY ORDERED that:

11          1. Plaintiff’s request for leave to proceed in forma pauperis is granted.

12          2. Plaintiff is obligated to pay the statutory filing fee of $350.00 for this action. Plaintiff

13   is assessed an initial partial filing fee in accordance with the provisions of 28 U.S.C.

14   § 1915(b)(1). All fees shall be collected and paid in accordance with this court’s order to the

15   Director of the California Department of Corrections and Rehabilitation filed concurrently

16   herewith.

17          3. Plaintiff’s complaint is dismissed.

18          4. Within thirty days from the date of this order, plaintiff shall complete the attached

19   Notice of Amendment and submit the following documents to the court:

20                  a. The completed Notice of Amendment; and
21                  b. An original and one copy of the Amended Complaint.

22   Plaintiff’s amended complaint shall comply with the requirements of the Civil Rights Act, the

23   Federal Rules of Civil Procedure, and the Local Rules of Practice. The amended complaint must

24   also bear the docket number assigned to this case and must be labeled “Amended Complaint.”

25   ////

26   ////
27   ////

28   ////
                                                         5
 1          Failure to file an amended complaint in accordance with this order may result in the

 2   dismissal of this action.

 3   Dated: November 19, 2018
 4
     Wade2844.14
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      6
 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   BENJY WADE,                                    No. 2: 18-cv-2844 KJM KJN P
12                     Plaintiff,
13          v.                                      NOTICE OF AMENDMENT
14   J. RUBALCABA, et al.,
15                     Defendants.
16

17         Plaintiff hereby submits the following document in compliance with the court's order

18   filed______________.

19                _____________                 Amended Complaint
     DATED:
20
21                                              ________________________________
                                                Plaintiff
22

23

24

25

26
27

28
